No. 05-623

           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                  2006 MT 330N



IN THE MATTER OF THE ADOPTION
OF N.K.L., A MINOR.




APPEAL FROM:     The District Court of the Twelfth Judicial District,
                 In and For the County of Hill, Cause No. DA 2003-027,
                 Honorable David G. Rice, Presiding Judge



COUNSEL OF RECORD:


          For Appellant:

                 Chris R. Young, Attorney at Law, A Professional Corporation,
                 Havre, Montana

          For Respondents:

                 Brian Lilletvedt, Bosch, Kuhr, Dugdale, Martin & Kaze, PLLP,
                 Havre, Montana



                                                 Submitted on Briefs: September 20, 2006

                                                            Decided: December 12, 2006

Filed:



                 __________________________________________
                                    Clerk
Justice James C. Nelson delivered the Opinion of the Court.

¶1    Pursuant to Section 1, Paragraph 3(d)(v), Montana Supreme Court 1996 Internal

Operating Rules, as amended in 2003, the following memorandum decision shall not be

cited as precedent. Its case title, Supreme Court cause number and disposition shall be

included in this Court’s quarterly list of noncitable cases published in the Pacific

Reporter and Montana Reports.

¶2    This is an appeal by K.B.L., the grandfather of N.K.L., from the District Court’s

Findings of Fact, Conclusions of Law and Decree Appointing Guardian entered on July

14, 2005. In this decision, the District Court appointed K.D., K.B.L’s ex-wife and the

grandmother of N.K.L., as guardian of N.K.L. to serve during his minority with all

parental powers granted by the laws of the State of Montana.

¶3    K.B.L. and K.D. were the natural parents of A.K.L. A.K.L. gave birth to a child,

N.K.L. The natural father of N.K.L. has never been disclosed and there are no records of

any paternity of N.K.L. A.K.L. died and K.B.L. and K.D. filed competing petitions for

adoption with respect to N.K.L. K.B.L. and K.D. had gone through an acrimonious

divorce and K.D. remarried. Her new husband is G.D.

¶4    Ultimately the parties withdrew their competing petitions for adoption and the

parties agreed that either a guardianship or shared custody should be ordered.

¶5    As noted, the court appointed K.D. as the guardian of N.K.L. to serve during his

minority with all parental powers granted by the State of Montana subject to certain

custodial transfers to K.B.L. as set out in the court’s Order dated July 14, 2005. The




                                         2
District Court entered extensive findings of fact and conclusions of law following

evidentiary hearings on November 25, 2003, and February 19, 2004.

¶6     Having reviewed the record in this case, we have determined to decide this case

pursuant to Section 1, Paragraph 3(d) of our 1996 Internal Operating Rules, as amended

in 2003, which provides for memorandum opinions. It is manifest on the face of the

briefs and the record before us that the appeal is without merit because the court’s

findings of fact are supported by substantial evidence; the legal issues are clearly

controlled by settled Montana law which the District Court correctly interpreted; there

was no abuse of discretion by the District Court; and the record supports the District

Court’s decision in this cause.

¶1     Accordingly, we affirm the District Court’s Findings of Fact, Conclusions of Law

and Decree Appointing Guardian in which it appoints K.D. guardian of N.K.L.


                                                     /S/ JAMES C. NELSON



We Concur:

/S/ KARLA M. GRAY
/S/ W. WILLIAM LEAPHART
/S/ PATRICIA COTTER
/S/ BRIAN MORRIS




                                       3